Fourth Court of Appeals
                                       San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-14-00696-CV

                      IN THE INTEREST OF E.P.C., S.C., and Z.E.C., Children

                      From the 225th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-PA-02387
                         Honorable Charles E. Montemayor, Judge Presiding

Opinion by:       Rebeca C. Martinez, Justice

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: February 11, 2015

AFFIRMED; MOTION TO WITHDRAW GRANTED

           This is an appeal from the trial court’s termination of appellant Victoria G.’s parental rights

to her three children. Counsel for appellant has filed a brief representing that he has conducted a

professional evaluation of the record and determined that there are no meritorious issues to raise

on appeal. Counsel concludes the appeal is frivolous. The brief meets the requirements of Anders

v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at

*4 (Tex. App.—San Antonio May 21, 2003, order) (applying Anders procedure to appeals from

orders terminating parental rights), disp. on merits, 2003 WL 22080522 (Tex. App.—San Antonio

Sept. 10, 2003, no pet.) (mem. op.). In compliance with the procedure in Anders, counsel sent a

copy of counsel’s brief to appellant, and informed appellant of her right to file her own brief. See
                                                                                   04-14-00696-CV


Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.). Appellant has

not filed a pro se brief.

        After reviewing the record from the trial on the merits and counsel’s brief, we agree that

the appeal is frivolous and without merit. Accordingly, we affirm the trial court’s judgment, and

grant counsel’s motion to withdraw. Nichols, 954 S.W.2d at 85-86.


                                                 Rebeca C. Martinez, Justice




                                               -2-